Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathieu Audet on 1/7/2022.

Please replace the claims as shown below:
1-20.	(canceled)
21. 	(currently amended)	A method of displaying, on a device, user-selectable elements from a collection of user-selectable elements, the method comprising:
(a)	displaying a portion of an axis of user-selectable elements of the collection on a viewing area of the device, with a remainder of the user-selectable elements of the axis being accessible through user navigation of the axis, user-selectable elements on the displayed portion of the axis being disposed along a timeline in a chronological order, the timeline having a linear timescale, wherein a plurality of first time units is visually represented with time marks being displayed on the axis separated at analogous lengths of distance, with each of the plurality of first time units being displayed with a respective time mark along the axis, the axis displaying analogous an graphical spacing between adjacent images; and
(b)	based on user interaction, displaying, in lieu of said displaying of step (a), a portion of the the analogous graphical spacing between consecutive user-selectable elements 
22. 	(previously presented)	The method of claim 21, wherein the axis of user-selectable elements is displayed vertically on the viewing area of the device in said step (a), and wherein the axis of user-selectable elements is displayed vertically on the viewing area of the device in said step (b).
23.	(currently amended)	The method of claim 21, further comprising, based on user interaction, displaying, in lieu of said displaying of said steps (a) and (b), a portion of an axis of user-selectable elements of the collection on the viewing area of the device, with a remainder of the user-selectable elements of the axis being accessible through user navigation of the axis, user-selectable elements on the displayed portion of the axis being disposed along a timeline in a chronological order, the timeline having a non-linear timescale, wherein a plurality of third time units is visually represented with time marks being displayed on the axis separated at unequal lengths of distance, with each of the plurality of third time units being displayed with a respective time mark and with at least one user-selectable element being displayed with each third time unit, wherein the displayed user-selectable elements in the third time units are having uneven axial lengths, the axis displaying the analogous graphical spacing between consecutive user-selectable elements disposed between two consecutive time marks.
24. 	(previously presented)	The method of claim 21, wherein the device is a mobile phone. 
25. 	(previously presented)	The method of claim 21, wherein a user-selectable element is commonly displayed in at least two of the first time units, the second time units and the third time units in a related axial location along the axis.
26. 	(previously presented)	The method of claim 21, wherein at least some of the user-selectable elements are documents.
27. 	(previously presented)	The method of claim 21, wherein the user interaction is a gesture.
28. 	(previously presented)	The method of claim 21, wherein incremental units of time are adapted to be in the timeline along the axis.

30. 	(previously presented)	The method of claim 21, wherein at least some of the user-selectable elements are videos.
31. 	(currently amended)	A non-transitory computer-readable medium having stored thereon instructions that, when executed, provide a method of displaying a collection of user-selectable element 
(a)	displaying a portion of an axis of user-selectable elements of the collection on a viewing area of the device, with a remainder of the user-selectable elements of the axis being accessible through user navigation of the axis, user-selectable elements on the displayed portion of the axis being disposed along a timeline in a chronological order, the timeline having a linear timescale, wherein a plurality of first time units is visually represented with time marks being displayed on the axis separated at analogous lengths of distance, with each of the plurality of first time units being displayed with a respective time mark along the axis, the axis displaying an analogous graphical spacing between adjacent user-selectable elements 
(b)	based on user interaction, displaying, in lieu of said displaying of step (a), a portion of the the analogous graphical spacing between consecutive user-selectable elements 
32. 	(previously presented)	The non-transitory computer-readable medium of claim 31, wherein the axis of user-selectable elements is displayed vertically on the viewing area of the device in said step (a), and wherein the axis of user-selectable elements is displayed vertically on the viewing area of the device in said step (b).
33.	(currently amended)	The non-transitory computer-readable medium of claim 31, further comprising, based on user interaction, displaying, in lieu of said displaying of said steps (a) and (b), a portion of an axis of user-selectable elements of the collection on the viewing area of the device, with a remainder of the user-selectable elements of the axis being accessible through user navigation of the axis, user-selectable elements on the displayed portion of the axis being disposed along a timeline in a chronological order, the timeline having a non-linear timescale, wherein a plurality of third time units is visually represented with time marks being displayed on the axis separated at unequal lengths of distance, with each of the plurality of third time units being displayed with a respective time mark and with at least one user-selectable element being displayed with each third time unit, wherein the displayed user-selectable elements in the third time units are having uneven axial lengths, the axis displaying the analogous graphical spacing between consecutive user-selectable elements disposed between two consecutive time marks.
34. 	(previously presented)	The non-transitory computer-readable medium of claim 31, wherein the device is a mobile phone. 
35. 	(previously presented)	The non-transitory computer-readable medium of claim 31, wherein a user-selectable element is commonly displayed in at least two of the first time units, the second time units and the third time units in a related axial location along the axis.
36. 	(previously presented)	The non-transitory computer-readable medium of claim 31, wherein at least some of the user-selectable elements are documents.
37. 	(previously presented)	The non-transitory computer-readable medium of claim 31, wherein the user interaction is a gesture.
38. 	(previously presented)	The non-transitory computer-readable medium of claim 31, wherein incremental units of time are adapted to be not displayed in the timeline along the axis.
39. 	(previously presented)	The non-transitory computer-readable medium of claim 31, wherein at least some of the user-selectable elements are pictures.
40. 	(previously presented)	The non-transitory computer-readable medium of claim 31, wherein at least some of the user-selectable elements are videos.
 
The following is an Examiner’s statement of reasons for allowance:
Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art. 
Therefore, Claims 21-40 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Barrett/
Primary Examiner, Art Unit 2145